BY THE COURT: The Government’s motion to dismiss this appeal pursuant to the appeal waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by comments the court makes during sentencing”); United States v. Rubbo, 396 F.3d 1330, 1334 (11th Cir. 2005) (“Plea bargains ... are like contracts and should be interpreted in accord with what the parties intended.”).